UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6224


TERON H. JACKSON,

                    Petitioner - Appellant,

             v.

WARDEN LEWIS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Mary G. Lewis, District Judge. (5:18-cv-03469-MGL)


Submitted: June 20, 2019                                          Decided: June 25, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teron H. Jackson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Teron H. Jackson appeals the district court’s order dismissing without prejudice

his 28 U.S.C. § 2254 (2012) petition for failure to comply with a court order directing

him to pay the required filing fee or file an in forma pauperis application. * We have

reviewed the record and find no reversible error. Accordingly, although we grant leave to

proceed in forma pauperis, we affirm for the reasons stated by the district court. Jackson

v. Lewis, No. 5:18-cv-03469-MGL (D.S.C. Jan. 22, 2019). We deny a certificate of

appealability as unnecessary. See Harbison v. Bell, 556 U.S. 180 (2009). We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




      *
         We conclude that the district court’s order is final and appealable because the
defect identified by the district court must be cured by something more than an
amendment to the allegations in the § 2254 petition. See Goode v. Cent. Va. Legal Aid
Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015).



                                            2